In a negligence action to recover damages for the loss of merchandise, the defendant K.F.C. National Management Company appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 23, 1990, which denied its motion for partial summary judgment and granted the plaintiff additional time to respond to a demand for a further bill of particulars.
Ordered that the order is affirmed, with costs.
We find that it was not an improvident exercise of the court’s discretion to deny the defendant’s motion for partial summary judgment and to grant the plaintiff additional time to respond to a demand for a further bill of particulars (see, Darrell v Yurchuk, 174 AD2d 557; Vanek v Mercy Hosp., 162 AD2d 680). Thompson, J. P., Bracken, O’Brien and Santucci, JJ., concur.